 ROYAL PLATING AND POLISHING CO.,INC.619All our employees are free to become or remain, and to refrain from becoming orremaining,members of United Steelworkers of America,AFL-CIO, orany otherlabor organization,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.SHAKESPEARE COMPANY; SHAKESPEARE PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 963-9330,if they have any question concerning this notice or compliance with its provisions.Royal Plating and Polishing Co., Inc. and Metal Polishers,Buffers,Platers and Helpers International Union,Local 44,AFL-CIO.Case No. 22-CA-1640.May 14, 1965SUPPLEMENTAL DECISION AND ORDERAMENDING ORDEROn August 27, 1964, the National Labor Relations Board issued itsDecision and Order in this case.' In its Decision the Board concluded,on the basis of the findings of fact set forth in its Decision and morefully set forth in the Trial Examiner's Decision, that Respondent vio-lated Section 8(a) (5) and (1) of the National Labor Relations Act,as amended, "by failing to disclose to the Union, while it and the Unionwere engaged in contract negotiations, its intention to shut down opera-tions at its Bleeker Street plant, and by unilaterally, and without noticeto the Union, closing down the plant." The Board's Order requiredRespondent to cease and desist from the unfair labor practices foundand to take certain affirmative action designed to remedy the unfairlabor practices.2On April 21, 1965, the United States Court ofAppeals for the Third Circuit, acting upon a motion of the Board toremand the case for reconsideration, ordered that the case be remandedto the Board for the limited purpose of considering whether, and towhat extent, the decision by the Supreme Court of the United States inN.L.R.B. v. Darlington Mfg. Co.,380 U.S. 263, affects this case.On1148 NLRB 545.2affirmatively, the Board's Order required Respondent to create a preferential hiringlist for use in the event the Respondent voluntarily resumed operations containing thenames of all employees laid off between April 30 and July 1, 1963, i e., the Bleeker plantemployees, to bargain with the Union upon request in the event Respondent resumedoperations, and to make Bleeker plant employees whole for any loss of pay they mayhave suffered by reason of the unfair labor practices by paying to each of them a sumofmoney equal to the amount he would have earned as wages from the date of histermination of employment on or after April 30, 1963, to the time he secured equivalentemployment elsewhere, but in no event past the date of December 4, 1963, the dateRespondent was required to vacate the Bleeker Street premises under its agreementsconcerning the sale of such premises.152 NLRB No. 76. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 23, 1965, the Board, by telegraphic order served on the parties tothe case, ordered that the parties be afforded an opportunity to filebriefs on the issue remanded to the Board. Briefs were filed pursuantto such order by Respondent, the General Counsel, and the ChargingParty.The Board has reconsidered its decision in this case in the light ofthe Supreme Court's decision in theDarlingtoncase, and has consid-ered the positions and arguments presented in the briefs of the partiesrelating to the applicableDarlingtondecision to this case.The Boardhas concluded that theDarlingtondecision does not require alterationin its conclusionsconcerning Respondent's bargaining obligation inthis case.The issue presented by the pleadings and the trial record of this caseis whether Respondent's failure and refusal to notify the Union, andto discusswith it, the decision to close Respondent's Bleeker Streetplant violated Section 8(a) (5).The Bleeker Street plant was one oftwo plants operated by Respondent. The employees of the two plantsconstituted a single unit appropriate for purposes of collective bar-gaining.3In these circumstances, we view this case as involving arefusal tobargain over a partial closing of a business, rather than arefusalto bargain over a complete closing or total cessation of business.On or about April 1, 1963, Barile, Respondents president, reacheda decision to close down the Bleeker Street plant without, however,determining the date upon which the plant would be shut down. Itisundisputed that the decision was made because of economicconsiderations.The subsequent events attending the implementation of this decisionare fully set forth in our original decision in this case and need not berepeated here.We stress, however, that there is nothing in Barile'ssubsequent conduct to indicate anything other than that such decisionrelated solely to closing down the Bleeker Street plant. Indeed, whenthe employees and their Union finally suspected what was happening-because of Barile's action in turning down new orders and laying offBleeker Street employees-and asked Barile if he was going out ofbusiness,he assuredthem, "No, I am gettingsmaller,I am trying outsomething" and "No, I am not closing down, I am just liquidating,"and that liquidating did not mean that he was going out of business.On June 14, 1963, Barile finally notified the Union that the BleekerStreet plant had been sold and would be closed down.Nothing wassaidat this time about closing down the Sussex Avenue plant. Accord-sThe complaint,as amended on the record by agreement of the parties,alleged thatemployees of the Respondent'sNew Jersey plant constituted an appropriate bargainingunit.It was stipulated by the parties that employees of the Bleeker Street plant andthe Sussex Avenue plant voted in the election that resulted in the Union's certificationas bargaining representative of Respondent'semployees.The Employer concedes andargues that the two plants constituted a single unit. ROYAL PLATING AND POLISHING CO., INC.621ing to Barile's testimony on cross examination he did not view the saleof the Bleeker Street plant to the Housing Authority as finishing hisbusiness, rather he thought it would give new life to his business .4It was not until the end of July, 1 month after the cessation of opera-tions at the Bleeker Street plant, and more than 2 months after Barilecommenced laying off Bleeker Street employees, that he decided toclose down the Sussex Avenue plant. On August 26, 1963, Barile noti-fied the Union that he had decided to dispose of the Sussex Avenueplant offering to discuss and consider the matter with the Union, andinforming the Union that Respondent had discussed the possible saleof the plant to certain employees who were interested.As noted in theTrial Examiner's Decision, there was no charge or allegation in thecomplaint that the sale and closedown of the Sussex Avenue plant,which marked Respondent's termination of business, violated Section8(a) (5).On the basis of the foregoing, we believe it readily apparent that theissuelitigated and decided in this case was whether Respondent's fail-ure and refusal to notify the Union and to discuss the partial closingof its business through the shutdown of the larger of its two plantsviolated Section 8 (a) (5) and (1) of the Act.5We believe it also appar-ent that the decision to sell and close down the Bleeker Street plant wasmade in the hope and expectation, at least at the time of the making andthe effectuation of that decision, that the money realized from the saleof the property and the savings realized from not operating the plantwould enable Respondent to continue its plating operation at the Sus-sex Avenue plant.In view of our holding that this involves only the partial closing ofa business, we are not here faced with the question of whether a deci-sion to go out of business completely is a mandatory subject of bargain-ing.Consequently, we need not, and do not, determine the impact onthat question of the Supreme Court's holding in theDarlingtoncase"... that when an employer closes his entire business, even if the liquida-tion is motivated by vindictiveness towards the Union, such action isnot an unfair labor practice."4Barilewas asked whether he understood that giving an option to the HousingAuthority to buy the Bleeker Street plant meant that his business was finishedHereplied no,that he thought it would bring new life to the business.According to anaffidavitBarile gave to a Board Agent, dated July 2, 1963, Barile stated,We havedecided to continue the Sussex Avenue plant on a three shift basis for a couple of monthsto determine whether under those circumstances the Sussex Avenue plant can show aprofit."6 Respondent contends that the Board'smotion to remand and portions of the Board'sbrief filed with the Court constitute a concession that our previous Decision and Orderherein are premised on a finding that Respondent failed to bargain concerning a decisionto terminate its business.We have no desire to quarrel with Respondent over semanticniceties as to these two documentsWe do not, however,make any such concession.As already indicated,we do not believe the issue of a total closedown is presented inthis case.We believe,instead,that this case presents only the issue of Respondent'sfailure to notify the Union and discuss with it it's decision to discontinue operations atthe Bleeker Street plant 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe perceive nothing in that portion of theDarlingtondecision deal-ing with the discriminatory partial closing of a business which war-rants withholding application of the Act's collective-bargaining pro-visions to Respondent's decision to close down the Bleeker Street plant.The Supreme Court clearly indicated that managerial decisions to closea part of an integrated business are subject to the Act's provisions pro-hibiting discrimination with respect to hire and tenure of employmentwhen such discrimination is practiced for the purpose of encouragingor discouraging union membership. In short, underDarlington,Respondent's decision to close down the Bleeker Street plant, one ofthe two plants comprising a single appropriate bargaining unit, wouldbe a proper subject of scrutiny under the provisions of Section 8 (a) (3)under the Supreme Court's ruling in theDarlingtoncase.In thesecircumstances, we perceive no reasonable basis on which it can be saidthat the Court's decision requires a holding that a partial closing is nota subject for scrutiny under Section 8 (a) (5).The fact that Respondent sold and closed down the Bleeker Streetplant because of economic considerations provides no basis for exempt-ing that decision from the mediatory influence of the Act's collective-bargaining provisions, although it, of course, does explain why no8 (a) (3) violation was alleged.Plainly, Respondent's decision to closedown the Bleeker Street plant, and the Union's efforts to bargain con-cerning that decision and its impact on employees related to employees'"terms and conditions of employment."The order of Railroad Teleg-raphers, et al. v. Chicago and North Western R. Co., a Corporation,362 U.S. 330;Fibreboard Paper Products Corp. v. N.L.R.B.,379 U.S.203.The fact that the decision was based on economic considerationsmade it particularly amenable to the procedures of collective bargain-ing.For under such procedures, the Respondent would not have sur-rendered its managerial right to run its business and to take those stepswhich its business judgment satisfied it were necessary.All that wasrequired here was that Respondent bargain in good faith about the ter-mination of the Bleeker Street plant with its employees' bargainingrepresentative to give its employees an opportunity to persuade it toachieve similar economies through negotiation of an acceptable alter-native.The Act requires that an employer give the employees' bargain-ing representative notice and opportunity to confer about and discussthe closing down of a plant not for the purpose of securing the employ-ees' agreement before he may proceed, but to give his employees anopportunity to induce him to follow a different course of action whichmay safeguard both his and their rights and interests.In closing down the Bleeker Street operation and selling the capitalequipment, Respondent did not merely withdraw its capital from theenterprise; Respondent also deprived employees of jobs in which theyhad invested years of work, had built up seniority rights, and may have ROYAL PLATING AND POLISHING CO., INC.623had other rights, all of which became relatively worthless upon discon-tinuance of the operation of the plant. "[A]lthough it is not possibleto say whether a satisfactory solution could [have been] reached,national labor policy is founded upon the congressional determinationthat the chances are good enough to warrant subjecting such issues tothe process of collective bargaining."Fibreboard Paper ProductsCorp. v. N.L.R.B., supra.While mindful of the scope and deference that must properly beaccorded to management's prerogative to make business decisions, wedo not believe that the Supreme Court's decision inDarlingtonwasintended to affect the application of the aforestated "national laborpolicy" in circumstances like those in the instant case.Accordingly,we adhere to our prior decision.REMEDYThe unfair labor practices found herein involve the unilateral close-down of Respondent's Bleeker Street plant without giving the Unionnotice or opportunity to discuss the matter. In our original decisionwe determined that, in order to effectuate the policies of the Act, it wasnecessary to order Respondent to make the employees of the BleekerStreet plant whole for loss of pay suffered by reason of the unfair laborpractices by paying each of them a sum of money equal to the amounthe would have earned as wages from the date of his termination ofemployment between the dates of April 30, 1963, and July 1, 1963, tothe time he secured equivalent employment elsewhere, but, in no event,past the date of December 4, 1963, the date Respondent was requiredto vacate the Bleeker Street premises under its agreements concerningthe sale of such premises.We are now persuaded that Respondent'sback-pay liability properly terminates as of the date it finally wentout of business by closing down the Sussex Avenue plant on August 31,1963.As previously indicated, there is no charge or allegation thatsuch closing was accompanied by failure to satisfy statutory obliga-tions. In these circumstances, we deem it appropriate to limit Respond-ent's backpay liability to the date of August 31, 1963, and amend thecease-and-desist provisions of our Order so as to make them apply onlyin the event Respondent resumes operations.ORDERIT IS HEREBYORDEREDthat the order previouslyissued in this casebe, and it hereby is, amended in the following manner:Paragraphs 1(a) and 1(b) are amended by inserting the words "Inthe event Respondent resumes business operations," at the beginningof the paragraphs, and by reducing the existing upper case lettersbeginning those paragraphsto lower case. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDParagraph 2 (f) is amended by changing the period appearing at theend of the paragraph to a comma, and by adding the words "as modi-fied by the section entitled `Remedy' of the Board's Supplemental Deci-sion and Order Amending Order Amending Order."The paragraph of the Notice which contains reference to the date of"December 4, 1963" is amended by striking that date and substitutingthe date "August 31,1963."MEMBER JENKINS, concurring in part:I have grave doubts about the correctness of my colleagues' positionthat the Supreme Court's decision inTextileWorkers Union of Amer-ica v. Darlington Manufacturing Company,380 U.S. 263, is not appli-cable to cases involving alleged violations of Section 8(a) (5) for clos-ing a plant without prior bargaining.However, I need not reach thatissue here. I stated in my original opinion in this case that I agreedthat Respondent violated Section 8 (a) (5), but rested that decision onthe clearly established fact that the bargaining it engaged in leadingto the last contract with the Union was sham bargaining and not under-taken in good faith. I reaffirm that opinion here, including the remedyI there proposed.United States Gypsum CompanyandInternational Union of Elec-trical Radio&Machine Workers,AFL-CIO,Petitioner.CaseNo. 8-RC-5571.May 14, 1965ORDER AMENDING CERTIFICATIONFollowing a Board-directed election conducted on November 6, 1964,the Petitioner was certified as the exclusive bargaining representativeof "all production and maintenance employees at the Employer's War-ren, Ohio, plant, on Phoenix Road, including the sample departmentoperator, storekeeper, all shipping department operators, the packingdepartment operator, and all production department operators, butexcluding all office clerical employees, guards, professional employees,the works manager, superintendents, foremen, head machinist, headmechanic, and all other supervisors as defined in the Act."On November 13,1964, the Petitioner filed with the Board a motionto amend and clairfy the unit so as to include four employees, classi-fied as "firemen-watchmen."The Employer, on November 23, 1964,filed a separate motion to amend and clarify so as to exclude the fire-men-watchmen from the unit on the ground that they are guards withinthe meaning of the Act. The Board having considered the motions andhaving decided that they raised substantial and material issues of fact,152 NLRB No. 62.